DETAILED ACTION
The Amendment filed November 30, 2020 has been entered. Claim 11 has been amended. Claims 112-14 have been canceled. Currently, claim 11 is pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/30/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant's arguments filed 11/30/2020 have been fully considered and are partially persuasive.

Regarding the arguments with respect to the rejection of claim 11 under 35 U.S.C. 112(b) in the Non-Final Rejection mailed 8/31/2020, the Examiner can find no specific arguments or amendments to address the rejection. Therefore, the rejection of claim 11 under 35 U.S.C. 112(b) is maintained.

Applicant’s arguments, see Applicant Arguments/Remarks Made in an Amendment, filed 11/320/2020, with respect to the rejection of claims 12 and 14 under 35 U.S.C. 112(b) have been fully considered and are persuasive in view of the claim amendments.  The rejection of claims 12 and 14
Applicant’s arguments, see Applicant Arguments/Remarks Made in an Amendment, filed 11/320/2020, with respect to the rejection of claim 11 under 35 U.S.C. 103 have been fully considered and are persuasive in view of the claim amendments.  Therefore, the rejection of claim 11 under 35 U.S.C. 102 over West has been withdrawn. 
However, the Examiner notes that in view of the claim amendments, claims 11 is further rejected under 35 U.S.C. 101 (double patenting) as presented below.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 26 of U.S. Patent No. 10,519,415. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claim 11 of the instant application are broader recitations of claims 26 of U.S. Patent No. 10,519,415.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

claim 11, it is unclear what is included or excluded in the phrases “substantially positioned within the internal volume of the container” and "substantially positioned on the exterior of the container". This is unclear because the term “substantially” renders the claim unclear as to how much the first attachment mechanism and second attachment mechanism are required to be within the internal volume and exterior to the internal volume, respectively.

Allowable Subject Matter
Claim 11 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and under 35 U.S.C. 101 (double patenting rejection) set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 11, West in view of Lehmusvaara (US Pat. No. 6,624,360 B1 as applied in parent Pat. App. No. 15/035,709, hereinafter Lehmusvaara) represents the best art of record. However, West in view of Lehmusvaara fails to encompass all of the limitations of currently amended independent claim 11.
Specifically, the Examiner agrees with the Applicant that West in view of Lehmusvaara fails to critically teach a sterile single use container as claimed, wherein the sterile single use container specifically comprises an attachment device comprising: a first attachment mechanism positioned within the internal volume of the container and a second attachment mechanism positioned on the exterior of the container; wherein the first and second attachment mechanisms are attached to one another; the first attachment mechanism comprises a coupling groove for reversibly attaching a device within the internal volume of the container thereto; and, the second attachment mechanism comprises an attachment mechanism that provides a lift point for reversibly attaching a lifting mechanism to the 
Hence the best prior art or record fails to teach the invention as set forth in independent claim 11 and the examiner can find no teachings for a sterile single use container as claimed nor reasons within the cited prior art or on his own to combine the elements of these references other than the applicant's own reasoning to fully encompass the current pending claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL T WOODWARD whose telephone number is (571)270-0704.  The examiner can normally be reached on M-F: 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATHANIEL T WOODWARD/               Primary Examiner, Art Unit 2855